101 F.3d 1394
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Betty-Louise FELTON, Charlotte Green, Barbara Hruska, MerylA. Schwartz, Robert H. Side and Allen H. Zelon,Plaintiffs-Appellees-Cross-Appellants,v.SECRETARY, UNITED STATES DEPARTMENT OF EDUCATION, Defendant-Appellee,CHANCELLOR BOARD OF EDUCATION OF THE CITY OF NEW YORK andBOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OFTHE CITY OF NEW YORK,Defendants-Appellants-Cross-Appellees,Rachel AGOSTINI, Maria Cosarca, Digna Duran, IvetteEncarnacion, Maria L. Fernandez, Dolly Cutrera then, JosephM. Then, Margaret Figueroa, Michele Gallo, Marie Sejour,Joan Jackson, Cheryl Malcousu, Tonya Stevens and RosemarieVasquez, Defendants-Intervenors-Appellants-Cross-Appellees.
Nos. 96-6160, 96-6180, 96-6181.
United States Court of Appeals, Second Circuit.
Aug. 30, 1996.

1
Appearing for Defendants-Appellants:  Stephen J. McGrath, Deputy Chief, NYC Corp. Counsel, N.Y., N.Y.


2
Appearing for Intervenors-Appellants:  Kevin T. Baine, Williams & Connolly, Washington, D.C.


3
Appearing for Defendant-Appellee Howard S. Scher, U.S. Dep't of Justice, Washington, D.C.


4
Appearing for Plaintiffs-Appellees:  Stanley Geller, N.Y., N.Y.


5
Before KEARSE, MAHONEY, Circuit Judges, and POLLACK, District Judge*.


6
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by counsel for appellee United States Department of Education and was argued by counsel for the other parties.


7
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Gleeson's Memorandum and Order dated May 20, 1996.



*
 Honorable Milton Pollack, of the United States District Court for the Southern District of New York, sitting by designation